               Case 2:18-cr-00131-RAJ Document 444 Filed 11/29/18 Page 1 of 3




 I                                                                             The Hon. Richard A. Jones
 2
 a
 J

 4

 5

 6
                            LTNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE

 9
       I-]NITED STATES OF AMERICA,                                  NO. CRl8-131-RAJ
l0
                                Plaintiff,
11                                                                  UNITED STATES'NOTICE
t2                                                                  OF APPEARANCE OF
                                                                    ADDITIONAL COUNSEL
13
       CHARLES ROLAND CHEATHAM, et al.,
t4
                             Defendants.
l5
t6
t7
l8          PLEASE TAKE NOTICE that Assistant United States Attorney ("AUSA")
t9 Neal B. Christiansen hereby appears on behalf of the United States, for the purpose of
20   litigating the forfeiture aspects of this case. Going forward, please serye copies of all
2t pleadings, court documents, and coffespondence on AUSA Christiansen                    at:

22
                              NEAL B. CHRISTIANSEN
23                            Assistant United States Attorney
                              United States Attorney's Office
24
                              700 Stewart Street, Suite 5220
25                            Seattle, Washington 98101 -127 I
                              (206) ss3-4169
26
                              N eal. Chri s tiansen2@u sdoj gov .


27

28
     United States' Notice of Appearance of Additional Counsel - I                 UNITED STATES ATTORNEY
     United States v. Cheqtham, et al., CRlS-l3I-RAJ                              700 SrEwARr SrREEr, SurrE 5220
                                                                                   SEATTLE, WASHINGToN 98101
                                                                                          (206) ss3-'7970
              Case 2:18-cr-00131-RAJ Document 444 Filed 11/29/18 Page 2 of 3




 1          DATED tti, Muy of November, 2018.
 2
                                                       Respectfully submitted,
 3

 4
                                                       ANNETTE L. HA

 5

 6

 7

 8
                                                       United States Attorney's Office
 9                                                     700 Stewart Street, Suite 5220
10
                                                       Seattle, Washington 98L0t-I27      I
                                                       (206) ss3-416e
11                                                     Neal. Chri stiansen2 @usdoj gov
                                                                                   .




t2
13

t4
15

t6
L7

18

19

20

2t
22

23

24
25

26

27

28
     United States'Notice of Appearance of Additional Counsel - 2                 UNITED STATES ATTORNEY
     United States v. Cheatham, et al., CF.IS-131-RAJ                            700 STEWART SrREEr, SurE 5220
                                                                                  SEATTLE, WASHINGToN 98   1O1

                                                                                         (206) ss3-7e70
              Case 2:18-cr-00131-RAJ Document 444 Filed 11/29/18 Page 3 of 3




 I                                       CERTIFICATE OF SERVICE
 2
 a
 J          I hereby certify that on November            21 ,2018,I    electronically filed the foregoing
 4   with the Clerk of the Court using the CM/ECF system, which will send notification of
 5   such filing to the attorney(s) of record.

 6

 7

 8
                                                        CHANTELLE J. SMITH
 9
                                                        FSA Supervisory Paralegal, Contractor
10                                                      United States Attorney's Office
                                                        700 Stewart Street, Suite 5220
11
                                                        Seattle, Washington 98101
t2                                                      206-ss3-2473
                                                        Chantelle. Smith2 @usdoj gov
                                                                                  .
13

t4
15

t6
t7
18

t9
20

2t
22

23

24

25

26

27

28
     United States' Notice of Appearance of Additional Counsel -   3                  LTNITED STATES ATTORNEY
     United States v. Cheatham, et al., CRlS-l3I-RAJ                              7OO STEV/ART STREET, SUITE  5220
                                                                                       SEATTLE, WAsHrNcroN 98101
                                                                                              (206) ss3-7970
